Citation Nr: 1824759	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  16-58 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD, depression, and/or anxiety.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to an initial compensable rating for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from December 1951 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to an initial compensable disability rating for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claimed stressor relates to a fear of hostile military or terrorist activity and is consistent with the places, types, and circumstances of his active military service; he has been diagnosed with PTSD, with depression and anxiety, which is related to the claimed in-service stressor.

2.  The Veteran's right ear hearing loss is related to service.





CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for PTSD with depression and anxiety have been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.304(f) (2017).

2.  The criteria for entitlement to service connection for right ear hearing loss have been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for PTSD

Three general requirements for establishing service connection for PTSD are outlined in 38 C.F.R. § 3.304(f).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (stating that if a diagnoses of a mental disorder does not conform to DSM or is not supported by findings in the examination report, the rating agency shall return the report to substantiate the diagnosis); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

As an initial matter, the Board recognizes that, effective August 4, 2014, VA promulgated an interim final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders to remove outdated DSM references by deleting references to the DSM-IV and DSM-IV Text Revision and replacing them with references to the updated version, the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5). 79 Fed. Reg. 45,093-02 (Aug. 4, 2014).  This rule expressly states that its provisions do not apply to claims that have been certified to or were pending before the Board, this Court, or the U.S. Court of Appeals for the Federal Circuit prior to August 4, 2014.  Accordingly, the amendment applies in this case.

VA also previously amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010) and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010, to July 13, 2010).  Specifically, this amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a veteran is related to his or her fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor-provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's active military service.  Id.  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

Turning to the Veteran's appeal, with regard to the first element, there is competent evidence establishing that the Veteran has been diagnosed with PTSD during the claim period.  See April 2015 VA examination report ("Vet[eran] meets full DSM-5 criteria for PTSD.").  Although some VA treatment records identify varying diagnoses, such as major depressive disorder or generalized anxiety disorder, the Board notes that the April 2015 VA examiner found that symptoms of depressed mood and anxiety applied to his PTSD diagnosis.  Therefore, the Board resolves doubt all in the Veteran's favor and finds that he has a current diagnosis of PTSD encompasses depression and anxiety.  Accordingly, the first criterion has been met.

With regard to the second element, the Veteran's claimed stressor is related to his fear of hostile military or terrorist activity.  Specifically, during the April 2015 VA examination, the Veteran explained a situation aboard the U.S.S. Ronquil when he feared an attack by an enemy ship.  The examiner specifically stated that the stressor is adequate to support the diagnosis of PTSD and was related to his fear of hostile military or terrorist activity.  As there is no clear and convincing evidence to the contrary, the Board accepts the Veteran's lay testimony as sufficient evidence to establish the occurrence of the claimed in-service stressor.

The evidence also establishes a link between the Veteran's PTSD diagnosis and the claimed in-service stressor.  Specifically, in April 2015, the VA examiner provided a clear nexus to service:

Vet[eran]'s PTSD was most likely incurred in or caused by combat (and non-combat) stressors during military service, as he very credibly reports events meeting Criterion A, and endorses a requisite number and severity of associated s[ymptom]s to meet a diagnostic threshold.

Although the case was sent for an addendum opinion in October 2015, the examiner again stated, "Based on review of said records, the opinion yielded from the DBQ Initial PTSD exam conducted by this examiner on 4/22/15 stands and remains unchanged."

Because the elements of 38 C.F.R. § 3.304(f) have been met, service connection for PTSD with depression and anxiety is warranted.

II.  Service Connection for Right Ear Hearing Loss

Establishing entitlement to service connection for a disability on a direct basis generally requires evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

As an initial matter, the evidence establishes a current disability for right ear hearing loss as defined by VA during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal).  Here, an April 2015 VA audiological examination indicated auditory thresholds well above 26 decibels at each of the relevant frequencies for the right ear.  Therefore, a hearing loss disability as defined by VA is established.  See 38 C.F.R. § 3.385 (2017).

Turning to the next element, that of in-service incurrence or aggravation of a disease or injury, the record establishes that the Veteran was exposed to loud noises in service.  He has competently reported loud noise exposure while aboard the U.S.S. Helena being in close proximity to a shipboard weapon being shot, and he is already receiving service-connected compensation for left ear hearing loss.

Having determined that the Veteran has current diagnosis of right ear hearing loss and that he was exposed to loud noises in service, the Board now turns to the remaining element of service-connection, that of a nexus between the present disability and in-service noise exposure.  It is recognized that the VA audiological examiner of April 2015, who provided a positive nexus opinion for the left ear based on a demonstrable threshold shift noted in the two audiograms available from the latter end of his service, stated that "it is impossible for this clinician to determine the etiology of the Veteran's right ear hearing loss without resorting to speculation."  As rationale therefore, it was noted that "[n]o frequency-specific thresholds are available for review for this Veteran until the hearing test on file from 4/29/1964."  Because no opinion could be rendered, this is considered evidence that neither weighs for or against the claim.  

However, the Board notes that there are medically documented similarities rendered between his right and left ear hearing loss diagnoses.  See, e.g., December 2017 VA treatment report ("Pure tone testing reveals bilateral mild sloping to severe sensorineural hearing loss with slight asymmetry, left worse than the right."); October 2016 VA treatment report ("Pure tone thresholds are normal to mildly impaired through 1000-2000 Hz and drop above to moderat[e]ly-severe to severe loss levels.").  Moreover, a January 1972 VA general medical examination conducted within one year of the Veteran's separation from service appears to indicate that the box "Yes" is checked as to whether hearing loss was noted.  Given that the Veteran has reported a credible history of in-service noise exposure, along with complaints of diminished hearing since in both ears, the Board resolves doubt in the Veteran's favor and finds that his right ear hearing loss is likewise related to his service.

Given the diagnosis rendered during the appeal period and the favorable nexus evidence of record, the Board resolves doubt in the Veteran's favor and finds that the evidence supports the establishment of service connection for right ear hearing loss.  As such, the claim is granted.


ORDER

Service connection for PTSD with depression and anxiety is granted.

Service connection for right ear hearing loss is granted.


REMAND

With regard to the Veteran's claim for a higher initial rating for his left ear hearing loss, a remand is necessary for additional development. 

First, the Board finds that the Veteran should be scheduled for a new VA audiological examination to evaluate the current nature and severity of his disability because he has asserted that it has worsened since his last VA examination in April 2015.  See, e.g., October 2016 VA treatment report ("He reports he feels his hearing is much worse.  His last exam was done 4-15-15.").

Additionally, it appears that an audiogram was prepared by VA when the Veteran obtained new hearing aids in December 2017, and this outstanding relevant document should be obtained on remand.  See December 2017 VA audiology treatment records ("Pure tone testing reveals bilateral mild sloping to severe sensorineural hearing loss with slight asymmetry, left worse than the right.  Word recognition scores were good for the right ear (88%) and poor for the left ear (60%)"). 

Lastly, the Board has herein granted service-connection for right ear hearing loss, and it would be premature for the Board to adjudicate his left ear hearing loss alone until the RO processes the grant of service connection for his right ear and assigns an initial rating for his bilateral hearing loss, as appropriate.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file outstanding VA treatment records, to specifically include a copy of the results of a December 2017 VA audiogram.

2.  Schedule the Veteran for a new VA audiological examination to evaluate the current severity of his hearing loss.  The relevant records in the electronic claims file should be made available for review by the VA examiner.

3.  After processing the grant of service connection for the Veteran's right ear hearing loss, readjudicate the Veteran's initial rating claim for left/bilateral hearing loss, as appropriate.  If any benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


